|
Case 2:21-cv-02195-DRH-ARL Document1 Filed 04/21/21 Page 1 of 15 PagelD #: 18

NITED STATES DISTRICT COURT
ASTERN DISTRICT OF NEW YORK

 

x Civil Action No.:
SANAA MADNI,
Plaintiff, COMPLAINT
-against-
PLAINTIFF DEMANDS
NTERNAL MEDICINE ASSOCIATES P.C., A TRIAL BY JURY
d/b/a “MEDICAL ASSOCIATES,”
and RAJESH RAINA, M.D., individually,
Defendants.
| el

 

| Plaintiff, SANAA MADNI, by and through her attorneys, GUSTMAN LAW P.C.,
hereby complains of the Defendants as follows:

| NATURE OF THE CASE
1. Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C.

§§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991), Pub. L.
| No. 102-166 (“Title VII”), and the New York State Human Rights Law, New York State
Executive Law §§ 296, et. seq., (C“NYSHRL”). Plaintiff seeks damages to redress the injuries
she has suffered as a result of being discriminated against on the basis of sex, gender, race,
national origin, sexually harassed, subjected to a hostile work environment, and retaliated

| against. Plaintiff also seeks damages for assault and battery.

|
| JURISDICTION, VENUE, AND ADMINISTRATIVE PREREQUISITES

2. Jurisdiction of this Court is proper under 42 U.S.C. §2000e-5(f)(3), and 28 US.C. §§ 1331 and

1343.

3. The Court has supplemental jurisdiction over the claims that Plaintiff has brought under state

| law pursuant to 28 U.S.C. § 1367.
Pase 2:21-cv-02195-DRH-ARL Document1 Filed 04/21/21 Page 2 of 15 PagelD #: 19

4. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) as one or more Defendants
reside within the Eastern District of New York or the acts complained of occurred therein.

5. All conditions precedent maintaining to this action have been fulfilled. Plaintiff filed a Charge
of discrimination with the Equal Employment Opportunity Commission (“EEOC”). The
EEOC issued a Right-to-Sue letter in connection to Plaintiff's EEOC Charge, which was
received by Plaintiff on March 19, 2021. Plaintiff commenced this action within ninety (90)
days of the issuance of the Notice of Right to Sue by the EEOC. Plaintiff has satisfied all of
the procedural prerequisites for the commencement of the instant action. A copy of the Notice

of Right to Sue is annexed here to as Exhibit A.
PARTIES

6. Plaintiff SANAA MADNI (“Plaintiff”) is a female resident of the County of Suffolk in the
State of New York.

7. That at all times relevant hereto, Defendant INTERNAL MEDICINE ASSOCIATES P.C.
(“INTERNAL MEDICINE”) was and still is a domestic professional corporation duly existing
under the laws of the State of New York, which is owned and operated by Defendant RAJESH
RAINA, M.D. and has their principle place of business located at 214-20 73rd Avenue,
Bayside, New York 11364.

8. That at all times relevant hereto, Defendant INTERNAL MEDICINE operates several medical
clinics in the New York City area as well as within the State of New York.

9. That at all times relevant hereto, Defendant INTERNAL MEDICINE employed Plaintiff as a
Medical Assistant.

10. That at all times relevant hereto, Defendant RAJESH RAINA, M.D. (“RAINA”) is

INTERNAL MEDICINE’s Chief Executive Officer and head physician.

 
 

 

Ll.

2:

13.

15.

16.

17.

18.

Case 2:21-cv-02195-DRH-ARL Document1 Filed 04/21/21 Page 3 of 15 PagelD #: 20

That at all times relevant hereto, RAINA was Plaintiff's supervisor and/or had supervisory
authority over Plaintiff.
That at all times relevant hereto, RAINA is a male.

Upon information and belief, Defendant INTERNAL MEDICINE employs at least fifteen (15)

or more employees. :

That at all times relevant hereto, Defendants INTERNAL MEDICINE and RAINA are

collectively referred to herein as “Defendants.”

MATERIAL FACTS

On or around August 2018, Plaintiff was hired by Defendants as a “Medical Assistant” at its
243 Boyle Road, Selden, New York 11784 location.

As a Medical Assistant, Complainant’s primary job duties were to provide administrative
support to Defendant INTERNAL MEDICINE’s Medical Doctors, including Defendant
RAINA. Plaintiff assisted with patient intake, patient care, and other ministerial tasks.

After hiring Plaintiff, Defendant INTERNAL MEDICINE gave Plaintiff a copy of their
employee handbook which states on Page 15,

“Supervisors and non-supervisors are also prohibited from participating in
sexually harassing conduct that may create an offensive work environment,
whether physical or verbal. This includes, but is not limited to, repeated
offensive or unwelcome sexual flirtations, advances, physical contact,
propositions, verbal commentaries about an individual's body, sexually
degrading words or gestures, and the display of sexually suggestive
objects or pictures.”

Throughout her employment for the Defendants, Plaintiff never received any negative

performance reviews regarding her job duties. Instead, Plaintiff received favorable reviews.
 

AD.

20.

al,

23.

24.

Do:

Case 2:21-cv-02195-DRH-ARL Document 1 Filed 04/21/21 Page 4 of 15 PagelD #: 21

Plaintiff's work environment became permeated with hostility related to her sex/gender on or
around August 2019, when Plaintiff's work schedule began to align with that of Defendant
RAINA.

Defendant RAINA, Plaintiffs supervising physician and CEO of Defendant INTERNAL
MEDICINE, began growing an unhealthy, unprofessional, and nonconsensual attraction to
Plaintiff and would overwhelm Plaintiff with unwanted physical touching and inappropriate
comments.

In or around August 2019, Defendant RAINA began making sexually inappropriate comments

to Plaintiff in person and via text message.

.From August 2019 until 2020, RAINA regularly committed egregious acts of sexual

harassment by saying inappropriate things to Plaintiff which were sexual in nature, by leering
at Plaintiff, and by touching her inappropriately, including touching her breast/chest area and
back without consent.

In or around August 2019, RAINA began making inappropriate remarks to Plaintiff in her
parent’s native/ethnic language. RAINA used his position of power to humiliate Plaintiff with
these remarks and targeted Plaintiff due to her race, color, and/or national origin.

On or about August 25, 2019, RAINA text messaged Plaintiff about eating kebab. Before that
day, RAINA had brought up the subject of eating kebab several times to Plaintiff despite the
fact that Plaintiff would ignore RAINA and/or change the subject whenever he asked Plaintiff
about eating kebab.

RAINA text messaged Plaintiff, “Saw your picture. When do you want to eat kebab?”

Attempting to repudiate RAINA’s unwanted advances, Plaintiff responded that she was a
Case 2:21-cv-02195-DRH-ARL Document 1 Filed 04/21/21 Page 5 of 15 PagelD #: 22

vegetarian. RAINA persisted stating, “Lol ok be vegetarian. First you say you like kebab and
now you become vegetarian.”

26. Defendant RAINA’s constant sexual advances and flirtation continued regularly and
continuously throughout this time.

27. On or about April 4, 2020, RAINA text messaged plaintiff stating, “Sanaa get some vitamin

D. Improves immunity.” Plaintiff further repudiated RAINA’s advances stating via text

 

message, “I have plenty at home.” Incapable of taking no for an answer, RAINA continued,
| “Vitamin Z also helps.” Plaintiff responded, “Zinc?”

28. RAINA replied, “No I make it, if you want it will cost you very effective,” Plaintiff responded
and asked, “How do you make it?” RAINA replied, “I can’t tell you I sell it, I could give you

a discount, supply is limited only one person gets it in a week.” RAINA continued with his

|

| perverted sexual innuendos and texted, “Everything needs to be taught.” RAINA instructed
|

| Plaintiff that she must apply for the vitamins and that Plaintiff should indicate, “I am hereby
applying to get vitamin z and x and understand there may be side effects associated with it. If
| approved, it has to be delivered personally.”

29. These text messages made Plaintiff feel harassed, violated, intimidated, uncomfortable, and

scared.

| 30. At all times material, JEANETTE HANSEN (hereinafter also referred to as “HANSEN”) was
Defendant INTERNAL MEDICINE’s Office Manager at its 243 Boyle Road, Selden, New

|
York 11784 location.
31. At all times material, HANSEN was Complainant’s supervisor and/or had supervisory

| authority over Plaintiff.
Case 2:21-cv-02195-DRH-ARL Document 1 Filed 04/21/21 Page 6 of 15 PagelD #: 23

32. On or about April 9, 2020; Plaintiff verbally reported RAINA’s inappropriate behavior to her
supervisor, Jeanette Hansen, Defendants’ office manager. Unfortunately, no action was taken
by Ms. Hansen when Plaintiff's complaints were reported.

33. Throughout August 2019 and April 2020, RAINA continually harassed, intimidated, and
bothered Plaintiff. As a result, Plaintiff suffered severe emotional distress.

34. On or about April 23, 2020, Plaintiff was working at Defendant INTERNAL MEDICINE’s

Mount Sinai location, located at 5499 Nesconset Highway, Mt. Sinai, New York 11766, to

 

cover for Brian Smith, another Medical Assistant employed by INTERNAL MEDICINE. That

| day, the office celebrated Plaintiff's birthday. One of the staff members wrote happy birthday
on the company whiteboard.

35. Later that same morning, RAINA approached Plaintiff and asked if she wanted anything to
celebrate for her birthday. Specifically, RAINA asked, “Do you want kebab? Do you want a

| birthday cake?” Plaintiff, feeling humiliated and harassed, politely declined.

36. Later that afternoon, RAINA showed Plaintiff his phone which pictured an attractive female
student/resident and stated, “This is how I have fun.” RAINA bragged by saying, “I will get
her to Selden in (4) four years.”

37. Later that same afternoon, and without Plaintiff's consent, RAINA included Plaintiff in a

| FaceTime call between RAINA and his daughter. RAINA asked his daughter, “Isn’t she

| pretty?” in reference to the Plaintiff. Plaintiff simply walked away.

38. Moments later, while Plaintiff was working in one of the examination rooms setting up a

| telemedicine conference, RAINA walked in and slowly approached Plaintiff from the front.
RAINA then squatted down near Plaintiff’s personal space and slowly rubbed Plaintiff's

breast/chest area multiple times, consistently moving his hand back and forth. RAINA
cas 2:21-cv-02195-DRH-ARL Document1 Filed 04/21/21 Page 7 of 15 PagelD #: 24

|
|
|
39.
40.

41.

42.

45.

then rubbed Plaintiff’s back and neck in a sexually inappropriate way. After the sexual
assault, RAINA simply walked out of the examination room without saying anything. As
a result thereof, Plaintiff stayed in the room as she was frozen from the shock.

RAINA’s sexual assault and battery were retaliatory acts resulting from Plaintiff’s rejection of
RAINA’s constant sexual advances carried out between August 201 9 and 2020.

At all times material, Ms. Boyd was Plaintiff's supervisor and/or had supervisory authority
over Plaintiff.

Moments later, Plaintiff reported RAINA’s sexual assault to the Mount Sinai office
manager, Brittany Boyd. Feeling very upset and violated, Plaintiff asked a fellow co-
worker named Chery] Fahey to sit next to her so that she would not have to be alone.

On or about April 24, 2020, the next day, Plaintiff reported RAINA’s sexual harassment
and physical acts to Ms. Hansen. Plaintiff asked not to be scheduled to work anywhere

near Defendant RAINA.

In further retaliation for Plaintiff's complaints of sexual harassment and sexual assault,

Defendant INTERNAL MEDICINE retaliated against the Plaintiff by changing Plaintiff's
schedule to days she did not want to work and restricted Plaintiff by not allowing her to work
solely for one physician. This resulted in Plaintiff losing one (1) full workday from her weekly

schedule.

. After the April 23, 2020 sexual assault and battery, and despite having requested not to work

near Dr. Raina, Plaintiff was forced to work in close proximity to Defendant RAINA. Asa
result, Plaintiff suffered severe emotional distress.
Defendants created a hostile working environment, which unreasonably interfered with

Plaintiff's work environment.
Case 2:21-cv-02195-DRH-ARL Document 1 Filed 04/21/21 Page 8 of 15 PagelD #: 25

46. Defendants would not have Hemasaed Plaintiff but for her sex/gender (female).

47. Defendants would not have harassed Plaintiff but for her race, color, and/or national origin.
48. Defendants would not have retaliated against Plaintiff but for her complaints of sexual
harassment and sexual assault/battery. In addition, RAINA would not have retaliated against
Plaintiff but for her rebuffing and declining RAINA’s sexual advances. Defendant RAINA
retaliated against Plaintiff because Plaintiff was not interested in RAINA’s sexual advances.
49. Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

50. The above are just some of the ways Defendants discriminated and retaliated against Plaintiff.
51. INTERNAL MEDICINE had knowledge of and/or acquiesced in the discrimination and/or
harassment by Defendant RAINA.

52. Plaintiff's performance was, upon information and belief, exemplary during the course of her
employment with Defendants.

53. As a result of Defendants’ actions, Plaintiff felt and continues to feel extremely humiliated,
degraded, victimized, embarrassed, and severely emotionally distressed.

54. As a result of Defendants’ discriminatory conduct, Plaintiff suffered and continues to suffer
severe emotional distress and physical ailments which has also caused Plaintiff to seek medical
and professional attention.

55. As a result of Defendants’ conduct complained of herein, Plaintiff has suffered and will
continue to suffer the loss of income, the loss of salary, benefits, and other compensation which

such employment entails, and Plaintiff has also suffered emotional distress, pain and suffering,

 

inconvenience, loss of enjoyment of life, and other non-pecuniary losses.
Case 2:21-cv-02195-DRH-ARL Document 1 Filed 04/21/21 Page 9 of 15 PagelD #: 26

56. Defendants’ conduct has been willful, malicious, outrageous, and conducted with full
knowledge of the law. As such, Plaintiff demands punitive damages against Defendants, jointly
and severally.

57. Defendants discriminated against Plaintiff because of her sex/gender, race, color, and national
origin.

AS A FIRST CAUSE OF ACTION
FOR DISCRIMINATION UNDER TITLE VII

 

58. Plaintiff repeats reiterates and realleges each and every allegation made in the above
| paragraphs of this Complaint.

59. This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et. seq., for relief based upon the unlawful employment
| practices of the above-named Defendants. Plaintiff complains of Defendants’ violation of Title
VII’s prohibition against discrimination in employment based, in whole or in part, upon an
| employee’s gender (female) and race/color and national origin.

60. Defendants engaged in unlawful discriminatory practice by discriminating against the Plaintiff

 

because of her sex/gender (female), race/color, and national origin, as well as creating a hostile
work environment.

61. Plaintiff makes a claim against Defendants under all applicable paragraphs of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 20006 et. seq.

|
62. Defendants have violated the above statutes and Plaintiff suffered compensatory and punitive
| damages as a result thereof.

|
Case 2:21-cv-02195-DRH-ARL Document1 Filed 04/21/21 Page 10 of 15 PagelD #: 27

3

AS A SECOND CAUSE OF ACTION
FOR RETALIATION UNDER TITLE VII

63. Plaintiff repeats reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint.

64. Title VII of the Civil Rights Acts of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides that

 

it shall be unlawful employment practice for an employer:

(1) “to... discriminate against any of his employees . . . because [s]he has opposed

any practice made an unlawful employment practice by this subchapter, or because

| [s]he has made a charge, testified, assisted or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.”

65. Defendants engaged in unlawful employment practice prohibited by 42 U.S.C. § 2000¢ et. seq.
by discriminating against Plaintiff with respect to the terms, conditions, or privileges of
employment because of Plaintiffs opposition to the unlawful employment practices of the
Defendants.

66. Plaintiff makes a claim against Defendants under all applicable paragraphs of Title VII of the
Civil Rights Acts of 1964, as amended, 42 U.S.C. § 2000e-3(a).

| 67. Defendants violated the above statutes and Plaintiff suffered compensatory and punitive

damages as a result thereof.

AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION
UNDER THE NEW YORK STATE EXECUTIVE LAW

| 68. Plaintiff repeats reiterates and realleges each and every allegation made in the above

| paragraphs of this Complaint.

| 69. New York State Executive Law §296(1)(a) provides that,

| 1. It shall be an unlawful discriminatory practice: (a) For an employer or licensing

agency, because of an individual’s age, race, creed, color, national origin, sexual
orientation, gender identity or expression military status, sex, disability,
predisposing genetic characteristics, familial status, marital status, or status as a
Case 2:21-cv-02195-DRH-ARL Document1 Filed 04/21/21 Page 11 of 15 PagelD #: 28

victim of domestic violence, to refuse to hire or employ or to bar or to discharge

from employment such individual or to discriminate against such individual in
compensation or in terms, conditions or privileges of employment.

70. Defendants engaged in an unlawful discriminatory practice by discriminating against Plaintiff
because of her sex (female) and race/color and national origin, as well as creating a hostile
work environment.

71. Plaintiff hereby makes a claim against Defendants under all applicable paragraphs of New

York State Executive Law Section 296.

 

72. Defendants violated the above statute and Plaintiff suffered compensatory and punitive

| damages as a result thereof.
|
|

AS A FOURTH CAUSE OF ACTION
UNDER THE NEW YORK STATE EXECUTIVE LAW

73. Plaintiff repeats reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint.

74.New York State Executive Law §296(7) provides that, “7. It shall be an unlawful

| discriminatory practice for any person engaged in any activity to which this section applies to

| retaliate or discriminate against any person because he or she has filed a complaint, testified,
or assisted in any proceeding under this article.”

75. Defendants engaged in an unlawful discriminatory practice by retaliating and otherwise

discriminating against Plaintiff because of her opposition to the unlawful employment
practices of Defendants.

76. Defendants violated the above statute and Plaintiff suffered compensatory and punitive

damages as a result thereof.
Case 2:21-cv-02195-DRH-ARL Document1 Filed 04/21/21 Page 12 of 15 PagelD #: 29

AS A FIFTH CAUSE OF ACTION FOR ASSAULT AND BATTERY
UNDER THE NEW YORK COMMON LAW
AGAINST DEFENDANT RAINA INDIVUDALLY
77. Plaintiff repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint.

78. By his actions set forth above, Defendant RAINA subjected Plaintiff to assault and battery.

Defendant RAINA intentionally subjected Plaintiff to harmful and/or offensive physical

 

contact. Defendant RAINA further intentionally placed Plaintiff in imminent reasonable
| apprehension of a harmful and/or offensive physical contact by touching her chest/breast, back
and neck without consent.
79. As a result of this harmful and/or offensive contact and/or reasonable apprehension of the
| same, Plaintiff sustained personal injuries and severe emotional distress.
JURY DEMAND
80. Plaintiff demands a trial by jury.
| WHEREFORE, Plaintiff respectfully requests a judgement against Defendants jointly and
| severally:
A. Declaring that Defendants engaged in unlawful employment practices prohibited by Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 20006e et. seq., and the
New York State Human Rights Law, New York State Executive Law, §§ 296 et. seq., in
| that Defendants discriminated against Plaintiff on the basis of her sex/gender (female),
race/color and national origin, created and/or permitted her to suffer a hostile work
environment, and retaliated against Plaintiff for engaging in protected activity.
| B. Awarding Plaintiff compensatory damages for lost wages, mental and emotional injury,

distress, personal injury, pain and suffering and injury to her reputation in an amount to

be proven at the time of trial.
Case 2:21-cv-02195-DRH-ARL Document 1 Filed 04/21/21 Page 13 of 15 PagelD #: 30

C. Awarding Plaintiff punitive damages.

D. Declaring Defendant RAINA responsible for personal injuries sustained to the Plaintiff as
a result of subjecting Plaintiff to an assault and battery.

E. Awarding damages resulting from Defendants’ unlawful harassment, discrimination and
conduct and to otherwise make Plaintiff whole for any losses suffered because of such

unlawful employment practices.

F. Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of this

 

action; and

| G. Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

proper.

‘Dated: New York, New York
April 21, 2021

GUSTMAN LAW P.C.
Attorney for Plaintiff

Brian Gustman, Esq.

11 Broadway, Suite 615
New York, New York 10004
(212) 487-8626

(866) 855-5008/Fax

Respectfully Submitted,
|
|
|
|
|
|
|
|
| bgustman@gustmanlaw.com

 
 

ase 2:21-cv-02195-DRH-ARL Document1 Filed 04/21/21 Page 14 of 15 PagelD #: 31

EXHIBIT A
Case 2:21-cv-02195-DRH-ARL Document1 Filed 04/21/21 Page 15 of 15 PagelD #: 32

 

 

EEOC Fo 461-B (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
| NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)
To: Sanaa Madni From: New York District Office
108 Days Avenue 33 Whitehall Street
Selden, NY 11784 5th Floor

New York, NY 10004
|
|

CL On behalf of person(s) aggrieved whose identity is

CONFIDENTIAL (29 CFR §1601.7(a))
|

EEOC Charge No. EEOC Representative Telephone No.
| Gwendolyn D. Hoy,
520-2021-00154 Investigator (929) 506-5313
| (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice, or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

[] More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.
| The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[] The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

Digitally signed by Gwendolyn D Hoy
DN: cn=Gwendolyn D Hoy, o=EEOC, ou=NYDO,
Gwe n d O lyn D H oy email=gwendolyn.hoy@eeoc.gov, c=US

Date: 2021.03.02 14:55:42 -05'00' For

 

Enclosures(s) Judy A. Keenan, (Date Issued)
District Director

ee Alex Umansky Brian Gustman, Esq.
Counsel GUSTMAN LAW, P.C.
OlenderFeldman LLP 11 Broadway, Suite 615
422 MORRIS AVE New York, NY 10004

Summit, NJ 07901
